Citation Nr: 1439093	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for rib pain.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

4.  Entitlement to service connection to psoriatic arthritis, to include arthritis of the hands, feet, left shoulder, left arm, left hip, and toes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran recently submitted additional medical evidence to the Board and a waiver initial review by the Agency of Original Jurisdiction (AOJ) during the December 2013 Board hearing.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no records on the Veterans Benefits Management System (VBMS) for this Veteran.

In December 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran raised the issue of psoriasis of his skin during the December 2013 hearing.  The Board does not have jurisdiction over this issue.  The Board also notes that, while the Veteran has expressed a clear desire to withdraw his TDIU claim, newly submitted evidence suggests a significant effect of the now-service-connected psoriatic arthritis upon employability and re-raises this issue.  Both issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  On December 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for diverticulitis is requested.

2.  On December 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for rib pain is requested.

3.  On December 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to TDIU is requested.

4.  Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's currently diagnosed psoriatic arthritis began during the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for diverticulitis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for service connection for rib pain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal for entitlement to TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for the establishment of service connection for psoriatic arthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of claims for service connection for diverticulitis, rib pain, and TDIU.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to entitlement to service connection for diverticulitis, rib pain and entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues, and they are dismissed.

Duties to Assist and Notify

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.




Entitlement to Service Connection for Psoriatic Arthritis

The Veteran is seeking service connection for psoriatic arthritis claimed as arthritis of hands, feet, left shoulder, left arm, left hip, and toes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently has psoriatic arthritis.  See December 2013 letter from Dr. L.  Accordingly, Hickson element (1), current disability, is satisfied. 

With respect to Hickson element (2), in-service disease or injury, the Veteran testified at the December 2013 hearing that he first experienced pain in his hands and knuckles during service.  He also reported pain in his toes during service.  The Veteran testified that he went to his private doctor in 1969 or 1970, shortly after discharge, and was immediately diagnosed with rheumatoid arthritis.  He was treated with hot wax and anti-inflammatory medication.  The Veteran's testimony that his disability began during service is corroborated by a March 2009 statement by T.L, who served with the Veteran in the military.  He reported seeing the Veteran having discomfort in his hands while working on equipment and remembered the Veteran's red and swollen knuckles.  The Veteran also had difficulty working with small parts.  The Veteran's testimony that he received treatment shortly after service is corroborated by an April 2009 statement by A.K., who worked with the Veteran beginning in 1969.  A.K. reported that he remembered the Veteran's knuckles would occasionally become red or swollen and the Veteran appeared to be in pain.  A.K. also reported that the Veteran would walk awkwardly at times due to foot pain.  The Board finds that the Veteran's statements and the statements made by T.L. are credible, as they were consistent with his duties as an electrical technician during service.  The Veteran is also competent to report symptoms he had during his military service.  For these reasons, the Board finds that the Veteran experienced pain in his hand, fingers and toes during his military service.  Accordingly Hickson element (2) is also satisfied. 

With respect to crucial Hickson element (3), nexus or relationship, there is one opinion of record.  Dr. L. opined that it was at least as likely as not that the onset of the Veteran's psoriatic arthritis began while he was in the military.  See December 2013 letter from Dr. L.  She explained that she had treated the Veteran for his disability only since January 2013, but had had the opportunity to review his medical records dating back to the 1960's, including physicians' reports, radiology reports and buddy statements.  Dr. L. further noted that his symptoms reportedly began in 1968.  He had multiple tender and swollen joints and radiographic evidence of erosions.  This is compatible with long standing psoriatic arthritis.  See VA Form 21-0960M-3 dated in December 2013.  The Board finds this opinion to be highly probative.  

The Board acknowledges that some treatment records have noted that he was first diagnosed of psoriatic arthritis around 1988.  Despite this, the Veteran, T.L. and A.K. all have provided credible reports that his symptoms began several years earlier during his military service.  Dr. L. appears to have considered these credible report when providing her positive nexus opinion.  

The Board finds that the evidence, when analyzed as a whole, is in relative equipoise.  By law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, a relationship between the Veteran's psoriatic arthritis with his active military service is established.  Hickson element (3) is therefore met, and the benefit sought on appeal is allowed. 

(CONTINUED ON NEXT PAGE)




ORDER

The appeal for entitlement to service connection for diverticulitis is dismissed.

The appeal for entitlement to service connection for rib pain is dismissed.

The appeal for entitlement to TDIU is dismissed.

Entitlement to service connection for psoriatic arthritis, to include arthritis of the hands, feet, left shoulder, left arm, left hip, and toes, is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


